
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


Form of 2005 STIP Participant Notice


[ADELPHIA LOGO]

[Date]

[Name]

Dear [Name],

        Congratulations! We are pleased to confirm your participation in the
2005 Adelphia Communications Short-Term Incentive Plan (STIP). The 2005 STIP was
approved by the Compensation Committee of the Board of Directors on January 26,
2005. The plan is a key component of your total compensation package.

        We need to maintain a sharp focus on our goals and objectives throughout
2005. In particular, we must continue to improve operational and financial
performance regardless of the outcome of the dual path process. Whether it's a
complete sale, partial sale or an emergence track that we ultimately pursue, our
customers, constituents and employees will be better served if Adelphia proceeds
from a position of strength fostered by improved performance.

        For you, the 2005 STIP means an opportunity to earn ___% of your salary,
subject to proration for changes in salary, and/or time in the plan.

        A summary of the plan is attached for your review. Please take time to
read and understand it. Think about what you can personally do to improve
results and help all of us achieve our goals. Think about how we can better
serve our customers, and how you can lead your team to improve the business and
to meet our 2005 objectives.

        Congratulations again and thank you for your continued commitment and
good work.

Sincerely,



Bill Schleyer
Chairman and CEO
 

Ron Cooper
President and COO
 
 

Attachment





QuickLinks


Form of 2005 STIP Participant Notice
